Exhibit 10.29

Kura Oncology, Inc.

February 5, 2020

Dr. Antonio Gualberto


Re:Separation Agreement

Dear Antonio:

 

This letter sets forth the terms of the separation agreement (the “Agreement”)
that Kura Oncology, Inc. (the “Company”) is offering to you to aid in your
employment transition.

1.Resignation. You informed us that you intend to resign from the Company
without Good Reason and you thus acknowledge and agree that you are not entitled
to any severance benefits under your Amended and Restated Executive Employment
Agreement, effective as of January 29, 2016. The Company hereby accepts your
resignation effective as of February 9, 2020, which will be your last day of
employment (the “Separation Date”). For purposes of clarity, as of the
Separation Date, you will no longer hold any employment or officer positions
with the Company or any of its related affiliates, parents or subsidiaries. The
Company will pay you all accrued salary, and any and all accrued and unused paid
time off earned through the Separation Date, subject to required payroll
deductions and withholdings. You are entitled to these payments even if you do
not sign this Agreement.  

2.Health Insurance. Your health insurance benefits through the Company will
continue through February 29, 2020. To the extent provided by the federal COBRA
law or, if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), following such date at your own expense. No provision of this Agreement
will affect your continuation coverage rights under COBRA. You will be provided
with a separate notice describing your rights and obligations under COBRA laws,
and any rights to convert to an individual policy, on or after the Separation
Date

3.Transition Agreement. If you timely sign, date and return this Agreement to
the Company within twenty-one (21) days, allow it to become effective, and
comply fully with your obligations hereunder (including, but not limited to,
your continuing obligations in your Confidentiality Agreement and your
obligations to timely return all Company property as detailed in Sections 5 and
6 below), you and the Company agree to a transition services relationship on the
following terms and conditions (the “Advisory Relationship”):







3.1Scope of the Advisory Relationship.

(a)You agree to review and provide feedback on the currently planned
publications regarding tipifarnib study results. You will only be requested to
review publications regarding data and other findings for tipifarnib which
existed or were the results of clinical activities that occurred prior to the
Separation Date and to which you would have had knowledge of before the
Separation Date.  The parties specifically agree and acknowledge that you will
not be requested to review any publications which contain findings or data that
did not exist as of or

 

--------------------------------------------------------------------------------

 

were not the result of your work prior to the Separation Date and to which you
would not have had access to before the Separation Date.  

(b)You agree to remain reasonably available to answer periodic questions that
may arise in connection with tipifarnib studies or intellectual property
regarding work that you were involved in before the Separation Date and solely
relating to tipifarnib findings and data which existed or are the results of
clinical activities that occurred prior to the Separation Date and to which you
would have had access before the Separation Date. The parties specifically agree
and acknowledge that you will not be requested to respond to questions regarding
any activities, findings or data that did not exist as of, or result from your
work, prior to the Separation Date and to which you would not have had access to
before the Separation Date.

(c)The services outlined in this Section 3.1 shall collectively be referred to
as “Advisory Services.”  

(d)All requests for Advisory Services will come from Troy Wilson, Ph.D., J.D.
The Advisory Services may be completed at a location of your choosing. You will
perform all requests in a reasonably timely fashion, subject to your other work
obligations for any other employer, and you will exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
the Advisory Services. You and the Company agree to work cooperatively and in
good faith in connection with your performance of the Advisory Services. Company
will attempt to schedule any such Advisory Services at times and in a manner
reasonably convenient to you, with due regard for your personal and other
business obligations.

3.2Transition Period. The Advisory Relationship will be deemed to have commenced
on the Separation Date and will continue until the date that is one (1) year
after the Separation Date; unless the Advisory Relationship is terminated
earlier pursuant to Section 3.9 below ( such term of the Advisory Relationship,
the “Transition Period”). The Transition Period can only be extended beyond this
time period by a writing signed by you and a member of the Company’s executive
team.

3.3Consideration for Advisory Services.  Equity Vesting. The Company will
consider your change of status (effective as of the Separation Date), and your
Advisory Services during the Transition Period, to constitute “Continuous
Service” as defined in paragraph 13 (n) of the Company’s Amended and Restated
2014 Equity Incentive Plan (the “Equity Plan”), and therefore your outstanding
equity awards will continue to vest and, as applicable, be exercisable, in
accordance with their terms during the Transition Period; provided that any
stock options that are “incentive stock options” under Section 422 of the
Internal Revenue Code shall, upon the three (3) month anniversary of the
Separation Date, cease to be eligible for the tax treatment afforded to
“incentive stock options.” Vesting of your equity awards will cease at the
termination of the Transition Period and your rights to exercise or otherwise
acquire any vested shares shall be governed and controlled by the Equity Plan
and your applicable grant documents (the “Equity Documents”). All terms,
conditions and limitations applicable to your equity awards will continue to be
subject to the applicable Equity Documents. For the avoidance of doubt, if you
do not satisfy the Obligations set forth in Section 3.1, or if you do not enter
into this

 

--------------------------------------------------------------------------------

 

Advisory Relationship, your “Continuous Service” for purposes of your equity
awards will terminate, and the vesting of your outstanding equity awards will
cease, on the Separation Date.

3.4Independent Relationship. Nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship after the Separation Date. You will not be entitled to any of the
benefits that the Company may make available to its employees, including but not
limited to, group health or life insurance, or retirement benefits, and you
acknowledge and agree that your relationship with the Company during the
Transition Period will not be subject to the Fair Labor Standards Act or any
other state laws or regulations governing employment relationships.

3.5Limitations on Authority. You will have no responsibilities or authority as a
consultant to the Company other than as provided above. You will have no
authority to bind the Company to any contractual obligations, whether written,
oral or implied, except with the written authorization of a member of the
Company’s executive team. You agree not to represent or purport to represent the
Company in any manner whatsoever to any third party, unless authorized by the
Company in writing, to do so.

3.6Confidential Information. You agree that, during the Transition Period and
thereafter, you will not use or disclose, other than in furtherance of the
Advisory Services, any privileged, confidential or proprietary information or
materials of the Company, including any privileged, confidential or proprietary
information that you obtained or developed during your employment with the
Company, or that you obtain or develop in the course of performing the Advisory
Services. Any and all work product you create in the course and scope of
performing the Advisory Services will be the sole and exclusive property of the
Company. You hereby assign to the Company all right, title, and interest in all
inventions, techniques, processes, materials, and other intellectual property
developed in the course and scope of performing the Advisory Services.
Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), you shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that: (1) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  

3.7Other Work Activities / Representations. Throughout the Advisory Period, you
retain the right to engage in employment, consulting, or other work
relationships in addition to your Advisory Services for the Company, so long as
such activities do not present a conflict of interest with the Company’s
business. In the event that it unclear to you whether a particular activity
would breach this commitment, you agree to contact the Company’s Board to seek
clarification.

3.8No Solicitation of Employees, Consultants or Contractors. To the extent
permitted by applicable law, you agree that during the Transition Period and for
the one year period after the Transition Period ends for any reason, including
but not limited to termination by you or the Company, you will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others (except on behalf of

 

--------------------------------------------------------------------------------

 

Company) solicit, induce, or encourage any person known to you to be an
employee, consultant, or independent contractor of Company to terminate his or
her relationship with the Company.

3.9Early Termination of Transition Period. If, during the Transition Period, the
Company reasonably believes that you have failed to provide the Advisory
Services or otherwise breached any obligation you may owe to the Company, the
Company may terminate the Transition Period upon written notice to you.
Additionally, you or the Company may terminate the Transition Period, for any
reason, upon 30 days’ written notice to the other party.

4.No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, bonus
advances, incentive compensation, commissions, or equity), severance, or
benefits prior to, on, or after the Separation Date.

5.Confidentiality Agreement. You acknowledge and reaffirm your continuing
obligations owed to the Company under your executed Proprietary Information and
Invention Assignment Agreement attached hereto as Exhibit A (the
“Confidentiality Agreement”), which include but are not limited to your
continuing obligations not to use or disclose any confidential or proprietary
information of the Company.

6.Return of Company Property. You agree to immediately return to the Company all
Company documents (and all copies thereof) and other Company property that you
have in your possession or control, including but not limited to any materials
of any kind that contain or embody any proprietary or confidential information
of the Company or its affiliates (and all reproductions thereof in whole or in
part). You further represent that you have made a diligent search to locate any
such documents, property and information.  In addition, if you have used any
personally owned computer, server, e-mail system, mobile phone, or portable
electronic device (e.g., iPhone, iPad, Android) (collectively, “Personal
Systems”) to receive, store, prepare or transmit any Company or affiliate
confidential or proprietary data, materials or information, then you must
immediately provide the Company with a computer-useable copy of all such
information and then permanently delete and expunge all such Company or
affiliate confidential or proprietary information from such Personal Systems
without retaining any copy or reproduction in any form.     

7.No Disparagement.  You agree not to disparage the Company and its
affiliates,  and the Company’s and its affiliates’ officers, directors,
employees, stockholders, investors and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation.
Nothing in this Section 7 or this Agreement will be interpreted or construed to
prevent you from giving truthful testimony to any law enforcement officer,
court, administrative proceeding or as part of an investigation by any
Government Agency (as defined in Section 10(c) below). In addition, nothing in
this Section 7 or this Agreement is intended to prohibit or restrain you in any
manner from making disclosures that are protected under federal law or
regulation or under other applicable law or regulation.  

 

--------------------------------------------------------------------------------

 

8.No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

9.Cooperation.  You agree to cooperate fully with the Company and its affiliates
in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company. Such cooperation includes, without
limitation, making yourself available to the Company and its affiliates upon
reasonable notice, without subpoena, to provide complete, truthful and accurate
information in witness interviews, depositions, and trial testimony. The Company
will reimburse you for reasonable out-of-pocket expenses you incur in connection
with any such cooperation (excluding forgone wages, salary, or other
compensation) and will make reasonable efforts to accommodate your scheduling
needs.  

10.Release of Claims.  

(a)General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its current and former directors, officers,
employees, stockholders, partners, agents, attorneys, predecessors, successors,
parents, direct and indirect subsidiaries, insurers, affiliates, investors and
assigns (collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date you sign this Agreement (collectively, the “Released Claims”).  

(b)Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with or
services for the Company or its affiliates, or the termination of that
employment or those services; (ii) all claims related to your compensation or
benefits from the Company or its affiliates, including salary, bonuses,
incentive compensation, commissions, paid time off, expense reimbursements,
severance benefits, notice rights, fringe benefits, stock, restricted stock,
stock options, or any other ownership interests in the Company or its
affiliates; (iii) all claims for breach of contract (oral or written), wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, misrepresentation, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
constitutional, federal, state, and local statutory and common law claims,
including claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990 (as amended), the federal
Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

(c)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company or its affiliates to which you are a party, the
charter, bylaws, or operating agreements of the Company or its affiliates, or
under applicable law; (ii) any rights or claims which are not

 

--------------------------------------------------------------------------------

 

waivable as a matter of law; and (iii) any claims for breach of this Agreement.
In addition, nothing in this Agreement prevents you from filing a charge or
complaint with the Equal Employment Opportunity Commission, the California
Department of Fair Employment and Housing, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, the “Government Agencies”). This Agreement does not
limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies. While this Agreement does not limit your right to receive
an award for information provided to the Securities and Exchange Commission, you
understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.
You represent and warrant that, other than the Excluded Claims, you are not
aware of any claims you have or might have against any of the Released Parties
that are not included in the Released Claims.

(d)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for this ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement; (iii) you have 21 calendar days to consider this Agreement (although
you may choose voluntarily to sign it earlier, but no earlier than the
Separation Date); (iv) you have seven calendar days following the date you sign
this Agreement to revoke your acceptance (by providing written notice of your
revocation to Troy E. Wilson, Ph.D., J.D., the Company’s President and Chief
Executive Officer); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth calendar day after the date that this Agreement is signed by you provided
that you do not revoke your acceptance (the “Effective Date”).

11.Waiver of Unknown Claims. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
that the creditor or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to your release of claims herein, including but not
limited to the release of unknown and unsuspected claims.

12.Expense Reimbursements. You should submit, within thirty (30) calendar days
after the Separation Date, expense reports to the Company seeking reimbursement
for any business expenses incurred through the Separation Date. The Company will
reimburse you for these business expenses, pursuant to its standard policies and
practices.

 

--------------------------------------------------------------------------------

 

13.Representations. You hereby represent that: you have been paid all
compensation owed and for all time worked; you have received all the leave and
leave benefits and protections for which you are eligible pursuant to applicable
law or Company policy; and you have not suffered any on-the-job injury or
illness for which you have not already filed a workers’ compensation claim.

14.General. This Agreement, together with the Confidentiality Agreement,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to the subject matter hereof and, for
clarity, supersedes that certain Amended and Restated Executive Employment
Agreement, effective as of January 29, 2016, by and between you and the Company
with regard to the subject matter hereof. It is entered into without reliance on
any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other agreements, promises, warranties
or representations concerning its subject matter. This Agreement may not be
modified or amended except in a writing signed by both you and a duly authorized
officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles.  Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.




 

--------------------------------------------------------------------------------

 



If this Agreement is acceptable to you, please sign below on or within 21
calendar days from the date you receive it from the Company (but no earlier than
the Separation Date), and then promptly return the fully signed original to me.
The Company’s offer contained herein will automatically expire if we do not
receive the fully signed Agreement from you within this timeframe.  

We wish you the best in your future endeavors.  

Sincerely,

Kura Oncology, Inc.

 

By:/s/ Troy E. Wilson, Ph.D., J.D.

Name:      Troy E. Wilson, Ph.D., J.D.

Title:        President and CEO

Date:_____February 7, 2020_____________

 

Exhibit A – Confidentiality Agreement

 

Understood and Agreed:

 

 

/s/ Antonio Gualberto

Antonio Gualberto

 

__February 5, 2020__________________________

Date

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Confidentiality Agreement

 

 